In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                      Filed: December 13, 2021

* * * * * * * * * * * * *  *
MARK TRIMBLE,              *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 20-621V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioners.
Lara A. Englund, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On September 30, 2021, Mark Trimble (“Petitioner”) filed a motion for attorneys’ fees and
costs. Motion for Attorney Fees and Costs (“Fees App.”) (ECF No. 42). For the reasons discussed
below, I GRANT Petitioner’s motion for attorneys’ fees and costs and award a total of $32,198.06.

    I.        Procedural History

        On May 19, 2020, Petitioner filed a petition in the National Vaccine Injury Compensation
Program.2 Petitioner alleged that he suffered from Guillain-Barré syndrome as a result of receiving
influenza and tetanus-diphtheria-acellular-pertussis vaccinations on November 10, 2017. See
Petition (ECF No. 1). On July 22, 2021, the parties filed a proffer, which I adopted as my Decision
awarding compensation on the same day. (ECF No. 37).

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the Ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
         On September 30, Petitioner filed a motion for final attorneys’ fees and costs. Petitioner
requests compensation for her attorneys at Conway, Homer, P.C. in the total amount of $32,471.56,
representing $31,342.20 in attorneys’ fees and $1,129.36 in costs. Fees App. at 1-2. Pursuant to
General Order No. 9, Petitioner warrants he has not personally incurred any costs in pursuit of his
claim. Id. at 2. Respondent reacted to the fees motion on October 6, 2021, stating that “Respondent
is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Response at 2 (ECF No. 45). Petitioner did not file a reply thereafter.

         The matter is now ripe for adjudication.

   II.      Analysis

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because Petitioner was awarded compensation pursuant
to a proffer, he is entitled to a final award of reasonable attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

        I have reviewed the rates requested by Petitioner for the work of his counsel at Conway,
Homer, P.C. (the billing records reflect that the majority of attorney work was performed by Mr.
Nathaniel Enos with supporting work done by Mr. Ronald Homer, Ms. Meredith Daniels, Mr.
Joseph Pepper, Ms. Lauren Faga, and Ms. Christina Ciampolillo) and I find the rates requested
herein to be consistent with what these attorneys have previously been awarded for their Vaccine
Program work and reasonable in light for the work performed in this case.

         Turning next to the billed hours, I have reviewed the submitted billing entries and find
 that the hours billed are largely reasonable. However, a small amount must be reduced for
 attorney time billed for review of status reports and other routine filings prepared by other
 attorneys. It is common practice for Conway, Homer, P.C. to have several attorneys assist over
 the course of a case. In some instances, such as when preparing substantive documents like the
 petition, briefs, and settlement demands, it is reasonable to have another set of eyes review that
 document. However, it is not reasonable to have an attorney bill for time to review routine
 filings, such as status reports and motions for enlargement of time, when those filings were


                                                    2
    prepared (and billed for) by another attorney. To offset these issues, the undersigned finds a
    reduction of $273.50 to be appropriate in this case. Accordingly, petitioner is awarded final
    attorneys’ fees of $31,068.70.

                  b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $1,129.36. This amount is comprised of acquiring medical
records, postage, photocopies, and the Court’s filing fee. Petitioner has provided adequate
documentation supporting all of the requested costs, and all appear reasonable in my experience.
Petitioner is therefore entitled to the full amount of costs sought.

      III.     Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                     $31,342.20
    (Reduction of Fees)                                                           - ($273.50)
    Total Attorneys’ Fees Awarded                                                 $31,068.70

    Attorneys’ Costs Requested                                                     $1,129.36
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                 $1,129.36

    Total Attorneys’ Fees and Costs                                               $32,198.06

       Accordingly, I award the following a lump sum in the amount of $32,198.06,
representing reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check
payable to Petitioner and her attorney, Mr. Ronald Homer.3

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

             IT IS SO ORDERED.



3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          3
/s/Thomas L. Gowen
Thomas L. Gowen
Special Master




  4